Citation Nr: 0321079	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  97-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased rating for the service-
connected left knee disability, currently classified as 
postoperative residuals of a torn left medial meniscus.

2.	Entitlement to secondary service connection for 
disabilities of the right knee, left hip, and low back.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On May 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded an 
appropriate examination, such as an 
orthopedic examination, to determine the 
nature and current severity of the 
service-connected left knee disability.  
All indicated tests and studies should be 
performed, such as range of motion 
studies of the left knee expressed in 
degrees.  

The examiner should review the entire 
claims folder and describe in detail all 
symptoms reasonably attributable to the 
service-connected left knee disability 
and its current severity.  The examiner 
should state whether the service-
connected left knee disability results in 
any ligamentous laxity, instability, 
muscle loss, atrophy, weakness, weakened 
movement, excess fatigability, and 
incoordination; and if so, describe the 
nature and severity thereof.  The 
examiner should specify whether painful 
motion of that knee is clinically 
elicited, and if so, the nature, 
location, and intensity of the pain 
should be described in detail.  Any 
objective indications of such pain should 
be described.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected left knee disability 
has upon appellant's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995) and 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2001).  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected left knee disability should be 
described in detail (e.g., any left knee 
gait impairment and its severity).  

If other left knee disabilities are 
manifested, the examiner should attempt 
to distinguish symptoms attributable to 
the service-connected left knee 
disability from symptoms associated with 
other left knee disabilities, to the 
extent reasonably differentiable.  The 
examiner should render an opinion 
(including degree of probability 
expressed in terms of whether it is at 
least as likely as not) as to whether any 
arthritis of the left knee that may be 
manifested is part and parcel of, or 
otherwise related to, the service-
connected postoperative residuals of a 
torn left medial meniscus (versus other 
conditions, such as obesity, age, etc.).  

With respect to the issue of entitlement 
to secondary service connection for 
disabilities of the right knee, left hip, 
and low back, the aforementioned examiner 
should review the entire claims folder, 
and after examining the appellant, render 
an opinion, (including degree of 
probability expressed in terms of whether 
it is at least as likely as not) as to 
the following:  

Are any currently manifested disabilities 
of the right knee, left hip, and low back 
causally or etiologically related to, or 
aggravated by, the service-connected left 
knee disability?  The term "aggravate" 
used herein refers to post-service 
aggravation of a non-service-connected 
condition by a service-connected 
condition, to wit: an increase in 
severity of a non-service-connected 
disability (any additional impairment of 
earning capacity) attributable to and 
caused by an already service-connected 
condition.  See 38 C.F.R. § 3.310 (2001) 
and Allen v. Brown, 7 Vet. App. 439 
(1995).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.  Any opinions expressed 
should be accompanied by adequate 
explanations.  The claims folder should 
be sent to the examiner.  

2.  The Board intends to consider the 
following judicial/administrative 
precedents and legal authorities that 
were not considered by the agency of 
original jurisdiction in connection with 
the appellate issues:  DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allen v. Brown, 7 
Vet. App. 439 (1995); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 5102, 5103, 5103A, 
and 5107 (West Supp. 2001); 38 C.F.R. 
4.10, 4.40, 4.45 (2001); final Veterans 
Claims Assistance Act regulations, 66 
Fed. Reg. 45,620 (Aug. 29, 2001); and VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997) 
and No. 9-98 (August 14, 1998), 
pertaining to the potential applicability 
of separately rating any arthritis of the 
left knee.  Please send a Rule of 
Practice 903(c) 60-day notice letter to 
the appellant and to the representative, 
enclosing a copy of these 
judicial/administrative precedents and 
legal authorities.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.









		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





